ICJ_046_SouthWestAfrica_ETH_ZAF_1962-12-21_JUD_01_PO_06_EN.txt. 459

DISSENTING OPINION OF JUDGE BASDEVANT
[Translation] |

I regret that Iam unable to subscribe to the Judgment by which
the Court upholds its jurisdiction in the case against the Republic
of South Africa which Ethiopia and Liberia have referred to it.
In particular I am unable to subscribe to the grounds which the
Court has stated in support of that Judgment.

In their Applications instituting: proceedings, Ethiopia and
Liberia stated, “having regard to Article 80, paragraph 1, of the
United Nations Charter”, that they found ‘the jurisdiction of the
Court on Article 7 of the Mandate for German South West Africa
made at Geneva on December 17, 1920, and on Article 37 of the
Statute of the International Court of Justice”. To these Applications
and to the ensuing Memorials of these two States, the Republic of
South Africa raised Preliminary Objections, and it put forward
various grounds on which it disputed the jurisdiction of the Court.
The Court thus had before it ‘‘a dispute as to whether the Court has
jurisdiction”, in the event of which, Article 36, paragraph 6, of the
Statute provides that “the matter shall be settled by the decision
of the Court’.

In order to settle this dispute, the Court, “whose function is to
decide in accordance with international law such disputes as are
submitted to it”, should have considered the invitation to the
Applicants in Article 32, paragraph 2, of the Rules of Court to
indicate the provisions on which they founded the jurisdiction of
the Court. They have done so. This being so, the Court had in the
first place to consider what had thus been indicated by the Appli-
cants. Without dwelling upon the silence preserved in the reasoning
of the Judgment with regard to the Applicants’ reference to Article
80, paragraph 1, of the Charter, which appears only incidentally
as part of a quotation from the statement of the Belgian delegate
during the discussion of the resolution of 18 April 1946, I would
observe that the method adopted by the Court consists on the
contrary of taking as a point of departure considerations advanced
by the Respondent in support of its denial of jurisdiction.

The ‘dispute as to whether the Court has jurisdiction” in the
present case, a matter which is to be settled by the decision of the
Court in the present Judgment, found its precise expression in the
submissions presented by the Parties. In its final submissions, the
Government of South Africa, for various reasons set forth by it in
its pleadings and oral arguments, submitted that the Court “has no
jurisdiction to hear or adjudicate upon the questions... raised

144
S. W. AFRICA CASES (DISS. OPIN. JUDGE BASDEVANT) 460

in the Applications and Memorials” of the Applicants. The Govern-
ments of Ethiopia and Liberia, for their part, in their final sub-
missions, asked that it might ‘please the Court to dismiss the
Preliminary Objections ... and to adjudge and declare that the
Court has jurisdiction to hear and adjudicate the questions ...
raised in the Applications and Memorials”.

In order to decide whether it has jurisdiction in the present case,
the Court must apply its Statute, Chapter II, which is entitled
“Competence of the Court”, in particular Articles 36 and 37.
Article 36, in its first paragraph, lays down the principle; there
follow, in that Article and in Article 37, certain particular and
complementary provisions. On the basis of what is laid down by
the Statute, the Court need only consider Article 7 of the Mandate,
which has been invoked by the Applicants, if the Statute itself
leads to effect being given to Arcicle 7. This is so in the present
case but, for the moment, I am concerned to point out that the
proper procedure, in the face of the assertion of the Applicants
that they invoke Article 7 of the Mandate and Article 37 of the
Statute, would have been to cor ider them in the opposite order.

The Court however directed its attention in the first place to the
Mandate and to Article 7 thereof. It was led to do this by the form
in which the Respondent presented its Preliminary Objections.

The examination of the First Objection led the Court to state its
views as to the legal character of the “Mandate for German South
West Africa made at Geneva on December 17, 1920”, the Mandate
being thus designated in accordance with the wording of the
Applications. The Court, on the basis of its findings, has stated that
that Mandate was in itself a treaty: it was on that basis that the
Court examined the other questions in issue before it at the present
stage of the proceedings, and it is on that basis that it has reached
its decision as to its jurisdiction to hear and determine the dispute
referred to it.

The Court has done this without reference to the fact that
according to the Applications, paragraph 1, “the subject of the
dispute is the continued existence of the Mandate for South West
Africa”. The Court has done so without explaining whether, in
adjudicating upon the issue of jurisdiction, it intended or did not
intend to prejudge the merits.

I regret that I am unable to accept that the Mandate made by
an act of the Council of the League of Nations of 17 December 1920,
an act performed by the Council in the exercise of powers conferred
upon it by Article 22, paragraph 8, of the Covenant of the League
of Nations, was anything other than an instrument issuing from
the Council, that it was a treaty of which I am unable to see which
were the contracting States. I can indeed see that, prior to the
instrument instituting the Mandate, several agreements were

145
S. W. AFRICA CASES (DISS. OPIN. JUDGE BASDEVANT) 461

reached, declarations of intention were made and are referred to,
in particular the acceptance by the Mandatory of the jurisdiction
of the Permanent Court to hear and determine certain disputes, all
these things were important in their own way, but reference
thereto by the Council of the League of Nations in the instrument
instituting the Mandate, an instrument issuing from the Council,
cannot affect the character of that instrument itself. It is an
instrument issuing from an international authority, an act done in
virtue of powers conferred upon that international authority by
Article 22 of the Covenant, one which lays down the legal rules
binding as between States Members of the League of Nations; that
decision taken on 17 December 1920 by the Council of the League
of Nations might, at the appropriate time, have been regarded as
among the “existing international instruments to which Members
of the United Nations may respectively be parties”, instruments
to which reference is made in Article 80, paragraph 1, of the Charter;
exploration of that course might have been attempted; this is not
the time to do it. I am quite unable to accept that characterization
according to which the Mandate instrument issuing from the
Council of the League of Nations was, on 17 December 1920, a treaty.

Since I do not recognize the Mandate instrument as having the
character of a treaty, it is unnecessary for me to follow the Court
in its examination of the requirement laid down by Article 18 of the
Covenant of the League of Nations concerning the registration of
treaties and of what was done in this connection. Still less is it
necessary for me, as going beyond such concerns, to consider the
differences between Article 18 of the Covenant and Article 102 of
the Charter. ‘

The statement that the Mandate is a treaty is a very important
point in the reasoning of the Judgment. It leads easily to a finding
of the substitution of the International Court of Justice for the
Permanent Court, to the attribution to the International Court, by
the operation of Article 37 of the Statute, of certain powers con-
ferred entirely on the Permanent Court. This leads to a replacement
of the reference in Article 7 of the Mandate to ‘‘another Member of
the League of Nations” by a reference to Members of the United
Nations; moreover this is effected not directly but by means of
interpretation. This, however, is subject to a reservation with
regard to any increase of supervision over the Mandatory which
may be involved by that replacement.

I recognize that to regard the Mandate as a treaty simplifies the
task before the Court. If the Mandate is something other than a
treaty, if it is an act of the Council of the League of Nations,
legally binding on all its Members, the question would still arise
whether Article 37 of the Statute of the Court is applicable to it, on
the ground that the expression “treaty or convention in force” is
to be taken in Article 37 in a broad sense extending to “existing
international instruments to which Members of the United Nations

146
S. W. AFRICA CASES (DISS. OPIN. JUDGE BASDEVANT) 462

may respectively be parties’ in the wording adopted in Article 80
of the Charter.

As I have said, the Court has felt able to rely on what it recognizes
as the treaty character of the Mandate established by the decision
of the Council of the League of Nations of 17 December 1920. I do
not subscribe to this interpretation. I adhere to the character of the
instrument made by the Council of the League of Nations on 17
December 1920 and thus to what existed during the lifetime of the
League of Nations and the Permanent Court of International
Justice. I have not found anything to indicate that at that time the
particular character of the Council’s instrument was disputed.

I therefore confine myself to the provisions of the Mandate and
hence to the contents of Article 7.

Article 7 of the Mandate containing the jurisdictional clause,
which the Applicants rely on, deriving the substitution of the
International Court for the Permanent Court from Article 37 of the
Statute, cannot be used to found the jurisdiction of the new Court
unless certain explanations to this effect are now given. These
explanations are not to be found in the Judgment because it has
understood the Mandate as constituting a treaty in itself as of 1920
and hence during the lifetime of the League of Nations. The ex-
planations which I would have hoped to find i in the Judgment may
be sought in a number of directions.

First of all, one explanation would be to point to the imprecision
of the terminology in the use of the expression “‘treaty or convention
in force”. Ina particular case two States may be agreed upon the use
of that expression in this sense. It could be maintained that such
is the meaning of that expression in Article 37 of the Statute of the
International Court of Justice.

Moreover, if the International Court’s title to jurisdiction is
sought through the application of Article 37 of the Statute to
Article 7 of the Mandate, Article 36 should not be left aside in its
entirety. That Article makes careful provision for the ability of
States to declare that they recognize as compulsory the jurisdiction
of the Court; is not the acceptance of jurisdiction stated by the
Mandatory in Article 7 of the Mandate similar, and is that similarity
not strengthened by the similarity of origin, in 1920, of these two
provisions? But what is then to be concluded from this? Is it that
Article 36, paragraph 5, of the Statute is applicable to Article 7;
is it on the contrary that nothing occurred to transfer to the Inter-
national Court jurisdiction rendered inapplicable by the disappear-
ance of the Permanent Court? These are all questions which in my
view should have been dealt with in the Judgment.

Whatever course might be followed with a view to reaching a
decision on the jurisdiction or lack of jurisdiction of the Court in
the present case, I would have wished the Court to give greater
attention than it has done to an examination of the third objection.

147
S. W. AFRICA CASES (DISS. OPIN. JUDGE BASDEVANT) 463

The Court might even have been able to do this without going into
the legal nature of the Mandate.

In examining the third objection, it would have been desirable
to recall that Judgment No. 2 of the Permanent Court of Inter-
national Justice (Mavrommatis case) held that a State, on the basis
of the jurisdictional clause of a Mandate, had capacity to exercise
judicial protection of its nationals before that Court.

It is something else which is involved in the present case. Here:
the Applicant States rely on their membership of the United
Nations; their participation in United Nations supervision over
the Mandatory and their interést in the sacred trust of civilization
which is the basis of the Mandate institution; and finally, their
right to protect the interests of the populations of the territory
against breaches of its obligations by the Mandatory.

In another case the Court emphasized and set its seal upon the
right of the United Nations to exercise functional protection of its
agents as against a State, by diplomatic means. Should the Court
recognize that a Member of the United Nations has a right to exer-
cise judicial protection for the benefit of the peoples of the mandated
territory ?

This is certainly a new question. Since the Mandate was con-
ferred on South Africa, and thus for almost forty years, no such
claim has been made before the Applications of the present two
States. In addition, considerations of high moral value have been
adduced in favour of such judicial protection. However, such
considerations cannot disguise the fact that if they are at the root
of the Mandate, the best way of satisfying them was sought in the
selection of the Mandatory and in supervision over the Mandatory
in accordance with the provisions of the Mandate on the basis of
Article 22 of the Covenant of the League of Nations.

Is the Court right to recognize that Applicant States Members
of the United Nations are qualified to exercise such judicial pro-
tection, which they seek to do by relying on their participation in
the exercise of supervision by the General Assembly, an organ of
the United Nations of which they are Members? Is there anything to
be gleaned on this point from municipal legal systems or inter-
national law? Must it be found that the availability of judicial
protection is necessary for the effectiveness of the supervision to
which it was the intention of the Mandate that the Mandatory
should be subject? Did the Mandatory, by stating in Article 7 of
che Mandate that it agreed that if any dispute should arise between
it and another Member of the League of Nations, it should be sub-
mitted to the Court, thereby accept such a novel application of
judicial supervision? Is such an interpretation of Article 7 consistent
with the characteristic of compulsory jurisdiction which is so often
referred to, namely that it is based on State consent? Is it possible
to embark on such a course, since subsequent to the replacement of
League of Nations by United Nations organs the number of States

148
S. W. AFRICA CASES (DISS. OPIN. JUDGE BASDEVANT) 464

entitled to have recourse to this form of judicial protection sub-
stantially increased, while no special agreement for this purpose to
which the Mandatory was a party can be advanced.

All these points have not been given sufficient attention by the
Court. Moreover, if their examination were to make for acceptance
of such judicial protection on behalf of the peoples of the mandated
territory, then, having regard to the great number and diversity of
the points on which the Applicants call the Mandatory’s conduct
in question, the very novel problem of jurisdiction thus raised could
not be examined except by reference to each of those points. It is
possible that the third objection could be upheld or overruled and
hence a decision taken on the jurisdiction of the Court only after
discussion of the merits of the dispute referred to the Court.

The third objection does not seem to me to have been given
adequate study; it is naturally not for me to enter further into
the details of the study which should have been made of it.

The foregoing considerations prevent me from concurring in the
operative part of the Court’s Judgment.

(Signed) BASDEVANT.

149
